DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in Instant Application.

Claim Objections
Claim 7 is objected to because of the following informalities: in lines 4-5, the claim states "...the two or more path steps...", however the applicant disclosed in lines 2-3 "two or more primary path steps...” The examiner interprets that the applicant is referring to the previously disclosed two or more primary path steps. Appropriate correction is required (i.e., "the two or more primary path steps").

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1 and 11 are directed to the abstract idea of mental processes.  The claim(s) recite determining a path and evaluating the path while traversing it which are basic concepts of performing human mind activities (including an observation, evaluation, judgement, opinion).	The claim(s) does/do not include additional elements that are sufficient to amount 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6 and 11-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobilarov (USPGPub 2020/0363806).	As per claim 1, Kobilarov discloses a method implemented by an autonomous vehicle, the method comprising: 	determining, using a processor, a path plan to reach a destination from an origin of the autonomous vehicle, the path plan including two or more path steps that indicate tasks to be completed to reach the destination (see at least paragraph 0035; wherein the segments can build upon on one another to generate the first candidate trajectory 206. Of course, it can be understood that a trajectory can be generated from an origin to a destination (e.g., as illustrated in FIG. 1) or from a destination to an origin, or a combination of the two. Further, a segment for a candidate trajectory can be defined relative to an obstacle or other point, for example, without constraint to either end of the candidate trajectory); 	during traversal of the path plan by the autonomous vehicle, evaluating, using the processor, one or more of the two or more path steps that are part of a planning horizon to determine a behavior plan for the planning horizon (see at least paragraph 0053; wherein search tree 400 for evaluating candidate trajectories associated with various actions, in accordance with embodiments of the disclosure. In some instances, the search tree 400 can be associated with a measured trace 402, which can store observations about the environment over time, such as the presence of symbols in an environment, states of an autonomous vehicle (e.g., velocity, steering angle, acceleration, etc.)), the planning horizon being based on a current position of the autonomous vehicle, the behavior plan including a speed and a trajectory for the autonomous vehicle to complete the one or more of the two or more path steps, and the evaluating including performing a cost analysis using a parallelized tree-based decision scheme at each of two or more simulation intervals within the planning horizon (see at least paragraph 0096; wherein the process can include receiving a candidate trajectory. In some instances, the candidate trajectory received in the operation 702 can include an optimized trajectory that is to be implemented by components of an autonomous vehicle. For example, the candidate trajectory of the operation 702 may have been selected as an action to be performed and optimized to minimize one or more costs while respecting motion dynamics, safety, performance, mission requirements, and the like. In some instances, the candidate trajectory can be received by the decision planner component 512, the trajectory tracker component 514, and/or the execution component 516. In some instances, the operation 702 can include simulating the vehicle dynamics with respect to the candidate trajectory and/or simulating various fallback or stopping operations with respect to the candidate trajectory or obstacles that may be present in an environment with respect to the candidate trajectory); and 	repeating the evaluating and the determining the behavior plan for the planning horizon at two or more positions of the autonomous vehicle from the origin to the destination (see at least paragraph 0056; wherein the search can continue until a termination condition is reached for a trajectory or route as they related to a goal, such as a destination).	As per claims 2 and 12, Kobilarov discloses wherein the performing the cost analysis includes obtaining a decision tree for each of the one or more of the two or more path steps in the simulation interval within the planning horizon indicating optional actions associated with each of the one or more of the two or more path steps in the planning horizon (see at least paragraph 0096; wherein the candidate trajectory of the operation 702 may have been selected as an action to be performed and optimized to minimize one or more costs while respecting motion dynamics, safety, performance, mission requirements, and the like. In some instances, the candidate trajectory can be received by the decision planner component 512, the trajectory tracker component 514, and/or the execution component 516. In some instances, the operation 702 can include simulating the vehicle dynamics with respect to the candidate trajectory and/or simulating various fallback or stopping operations with respect to the candidate trajectory or obstacles that may be present in an environment with respect to the candidate trajectory).	As per claims 3 and 13, Kobilarov discloses wherein the performing the cost analysis includes determining a cost associated with each of the optional actions of each of the decision trees associated with each of the one or more of the two or more path steps in the simulation interval within the planning horizon (see at least paragraph 0018; wherein he decision planner component of the autonomous vehicle can consider multiple actions that the autonomous vehicle can perform. In an example where the autonomous vehicle is driving in a center lane of a multi-lane road, example actions of the autonomous vehicle can include driving in the center lane, switching to a left lane, or switching to a right lane. For each action (e.g., driving in the center, left, or right), the planner component can determine a candidate trajectory. The candidate trajectories can be included as instances of a search tree, and processing can include selecting an action based at least in part on costs associated with the individual action. In some instances, selecting an action can be based at least in part on simulating the vehicle dynamics with respect to each candidate trajectory. Thus, the operations discussed herein can facilitate selecting individual actions, as well as selecting individual trajectories from a plurality of trajectories (e.g., corresponding to the same action)).	As per claims 4 and 14, Kobilarov discloses wherein determining the behavior plan includes selecting a lowest-cost action among the optional actions for each of the two or more simulation intervals within the planning horizon (see at least paragraph 0039; wherein the process can include selecting a trajectory based at least in part on the first costs and the second costs. In some examples, the operation 242 can include selecting a trajectory with the lowest costs).	As per claims 5 and 15, Kobilarov discloses wherein the repeating the evaluating and the determining the behavior plan is performed continuously during the traversal of the path plan by the autonomous vehicle (see at least paragraph 0056; wherein the search can continue until a termination condition is reached for a trajectory or route as they related to a goal, such as a destination).	As per claims 6 and 16, Kobilarov discloses wherein during the traversal of the path plan, the determining the behavior plan also includes the performing the cost analysis for conditions indicating tasks that are encountered in real-time and are additional to the tasks indicated by path steps (see at least paragraph 0080; wherein In an example where the instruction is a policy, the trajectory tracker component 514 can leverage model(s) and/or algorithm(s), constraint(s), and/or cost(s) to generate a trajectory based on the policy and real-time processed sensor data. For instance, the trajectory tracker component 514 can utilize model(s) and/or algorithm(s) including, but not limited to, differential dynamic programming, interior point optimization, sequential quadratic programming, etc. to generate a trajectory based on the policy. For the purpose of this discussion, the trajectory can be called an output trajectory).	As per claim 11, Kobilarov discloses a system in an autonomous vehicle, the system comprising: 	a memory device configured to store a path plan to reach a destination from an origin of the autonomous vehicle, the path plan including two or more path steps (see at least paragraph 0035; wherein the segments can build upon on one another to generate the first candidate trajectory 206. Of course, it can be understood that a trajectory can be generated from an origin to a destination (e.g., as illustrated in FIG. 1) or from a destination to an origin, or a combination of the two. Further, a segment for a candidate trajectory can be defined relative to an obstacle or other point, for example, without constraint to either end of the candidate trajectory); and 	a processor configured to evaluate one or more of the two or more path steps that are part of a planning horizon to determine a behavior plan for the planning horizon, during traversal of the path plan by the autonomous vehicle (see at least paragraph 0053; wherein search tree 400 for evaluating candidate trajectories associated with various actions, in accordance with embodiments of the disclosure. In some instances, the search tree 400 can be associated with a measured trace 402, which can store observations about the environment over time, such as the presence of symbols in an environment, states of an autonomous vehicle (e.g., velocity, steering angle, acceleration, etc.)), the planning horizon being based on a current position of the autonomous vehicle, the behavior plan including a speed and a trajectory for the autonomous vehicle to complete the one or more of the two or more path steps, and the evaluating including performing a cost analysis using a parallelized tree-based decision scheme at each of two or more simulation intervals within the planning horizon (see at least paragraph 0096; wherein the process can include receiving a candidate trajectory. In some instances, the candidate trajectory received in the operation 702 can include an optimized trajectory that is to be implemented by components of an autonomous vehicle. For example, the candidate trajectory of the operation 702 may have been selected as an action to be performed and optimized to minimize one or more costs while respecting motion dynamics, safety, performance, mission requirements, and the like. In some instances, the candidate trajectory can be received by the decision planner component 512, the trajectory tracker component 514, and/or the execution component 516. In some instances, the operation 702 can include simulating the vehicle dynamics with respect to the candidate trajectory and/or simulating various fallback or stopping operations with respect to the candidate trajectory or obstacles that may be present in an environment with respect to the candidate trajectory), and to repeat a process of determining the behavior plan for the planning horizon at two or more positions of the autonomous vehicle from the origin to the destination (see at least paragraph 0056; wherein the search can continue until a termination condition is reached for a trajectory or route as they related to a goal, such as a destination).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Kobilarov (USPGPub 2020/0363806) in view of Olson et al. (USPGPub 2021/0046923).	As per claims 7 and 17, Kobilarov does not explicitly mention wherein the determining the path plan includes determining a primary path plan including two or more primary path steps prior to the traversal and determining an alternate path plan including two or more alternate path steps during the traversal, the evaluating the one or more of the two or more path steps that are part of the planning horizon includes determining if one or more of the two or more alternate path steps are in the planning horizon, and evaluating the one or more of the two or more alternate path steps in the planning horizon based on the determining indicating that the one or more of the two or more alternate path steps are in the planning horizon.	However Olson does disclose:	wherein the determining the path plan includes determining a primary path plan including two or more primary path steps prior to the traversal and determining an alternate path plan including two or more alternate path steps during the traversal, the evaluating the one or more of the two or more path steps that are part of the planning horizon includes determining if one or more of the two or more alternate path steps are in the planning horizon, and evaluating the one or more of the two or more alternate path steps in the planning horizon based on the determining indicating that the one or more of the two or more alternate path steps are in the planning horizon (see at least paragraphs 0037; wherein a trajectory can be represented by a data structure that defines vectors, paths, vehicle states (position, orientation, velocity, and/or acceleration), commands, etc. to be performed over time, from a start state to a terminus of the trajectory and/or including a sequence of controls associated with such waypoints (e.g., accelerations, steering, yaw rate, and the like), 0047-0048; wherein FIG. 1 is an example illustration 100 of an autonomous vehicle 102 selecting and verifying one of multiple trajectories 110, 112 for navigation. As illustrated, autonomous vehicle 102 may include a planning system 116. The planning subsystem 116 may include primary system or AI engine 106, which may generate trajectories for autonomous vehicle 102 to follow or navigate, such as current trajectory 104, and trajectories 110, 112, which may be navigated by the autonomous vehicle 102 in the future. To increase safety in operation of the autonomous vehicle 102, to help further avoid collisions, to add redundancy, and for a variety of other reasons, a secondary system 108 may be implemented to verify a number of different attributes of possible trajectories generated by the primary system 106 before the autonomous vehicle is instructed to follow one of those trajectories. The secondary system 108 may include a trajectory manager process or system (TMP) 118 that receives trajectories generated by primary system 106 and performs a number of validation checks 120 on the trajectories to ensure that the trajectories are valid and/or do not result in any avoidable collisions, paragraph 0067; wherein the validity values and collision values could be determined from validity constraints and data about a prior or currently playing trajectory).	Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Olsen with the teachings as in Kobilarov. The motivation for doing so would have been to improve resource economy, such as reduced memory and processing needs through the use of distinct validity checks with predefined criteria, see Olsen paragraph 0046.

Allowable Subject Matter
Claim(s) 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The prior art fails to explicitly teach wherein the evaluating the one or more of the two or more path steps includes obtaining a decision tree for each of the one or more of the two or more primary path steps in the planning horizon indicating optional actions associated with each of the one or more of the two or more primary path steps in the two or more simulation intervals within the planning horizon and obtaining a decision tree for each of the one or more of the two or more alternate path steps in the two or more simulation intervals within the planning horizon indicating optional actions associated with each of the one or more of the two or more alternate path steps in the planning horizon.	Claims 9-10 and 19-20 are also objected to by virtue of their dependency.
Relevant Art
The prior art made of record and not relied upon are considered pertinent to applicant’s disclosure:
	USPGPub 2020/0126417 - Provide techniques for autonomous vehicle fleet modeling and simulation, such as within a dynamic transportation matching system utilizing one or more vehicle types such as non-autonomous vehicles and autonomous vehicles. An autonomous fleet simulation model may be generated based on real-world parameters of an autonomous vehicle fleet, and the parameters may be modified in a simulation in order to determine optimized values that may be applied to the real-world autonomous vehicle fleet.	USPGPub 2019/0113918 – Provide one or more processors to implement an aggregate self-driving control architecture (SDCA) for controlling an autonomous vehicle. The aggregate SDCA includes a plurality of SDCAs each including a different motion planner. Each motion planner is configured to receive signals descriptive of a current state of an environment through which the autonomous vehicle is moving, and each SDCA is configured to generate candidate decisions for controlling the autonomous vehicle by using the respective motion planner to process the received signals. The aggregate SDCA also includes a decision arbiter configured to receive the candidate decisions generated by the SDCAs, generate decisions for controlling the autonomous vehicle by processing the candidate decisions, and provide signals indicative of the generated decisions to one or more operational subsystems of the vehicle to effectuate maneuvering of the vehicle.	USPGPub 2013/0345963 – Provide a current location, having a second cartographic database (81) and a second routing engine, wherein the mobile device transmits a routing request to the remote server system, wherein the server system calculates a primary route (4) from the current location (3) to the destination point (2), said primary route comprising a list of maneuvering points each maneuvering point, wherein the server system calculates a list of waypoints located on the primary route, spaced away from the maneuvering points, the second routing engine establishing therefrom a secondary route (5), based on the waypoints and on the second cartographic database.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662